DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant appears to argue: 1) The amended claims require the focus signal to be based on at least a portion of the reflected radiation and to be time based, and the filtering is done on the focus signal. In contrast, the prior arts provide images (which are not time based), and the filtering is done on the images.
In response, the examiner notes that the image of Blasenheim is a function of time (and therefore “time based”). This is because the light beam reflects off the sample (see figure 2). The resulting reflected beam is a function of the relative positions of all the optical components, which vary with time due to movements of the stage, vibrations of the equipment, and the varying position of the rotating optics (column 7, lines 20-35). In other words, the intensities of the reflected beam changes with time. Even if one considers the focus signal to be the image of the reflected beam as opposed to the reflected beam itself, then this is still time based, because the image of the reflected beam is the (spatially-dependent) intensities of the reflected beam that depend on the time at which the image is taken (column 6, lines 15-25).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim (US 8,559,008 B2) in view of Hellstrand (US 7110035 B1) and Price (US 7,110,035 A1).
Regarding claim 11, Blasenheim teaches an optical metrology device comprising:
a source (102) that emits radiation; 
optics (104, 105, 106) that cause the radiation to be incident on and reflected by a sample (101) to produce reflected radiation; and 
a focusing system (150; 152, 156, 157, 105D, 130) positioned to receive at least a portion of the reflected radiation and produces a focus signal based on the at least a portion of the reflected radiation, the focus signal being time based, the focusing system producing a first filtered signal (signal produced by 310 and 312) that controls adjustment of a focal position of the optical metrology device with respect to the sample during a first time period (description of focusing system begins on column 2, lines 29; also see figure 4, step 318), the focusing system comprising:
a first filter (310 and 312; smoothing function that smooths the spots as described in column 6, lines 60-65) that filters the focus signal to produce the first filtered focus signal during a first time period (at the time of step 5 in figure 4), wherein the first filter reduces an amplitude of noise in the focus signal (column 6, lines 40-45), wherein the first filtered focus signal is configured to control the adjustment of the focal position of the optical metrology device (318; column 8, lines 35-45; figures 2 and 4; );
Regarding “time based,” the reflected beam is a function of the relative positions of all the optical components, which vary with time due to movements of the stage, vibrations of the equipment, and the varying position of the rotating optics (column 7, lines 20-35). In other words, the intensities of the reflected beam changes with time. Even if one considers the focus signal to be the image of the reflected beam as opposed to the reflected beam itself, then this is still time based, because the image of the reflected beam is the (spatially-dependent) intensities of the reflected beam that depend on the time at which the image is taken (column 6, lines 15-25).

    PNG
    media_image1.png
    685
    844
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    869
    471
    media_image2.png
    Greyscale

Blasenheim doesn’t explicitly teach the first filtered focus signal is independent of a second filtered focus signal, during a first time period and the second filtered focus signal that controls the adjustment of the focal position of the optical metrology device with respect to the sample, independent of the first filtered focus signal, during a second time period that is different from the first time period; and a second filter that filters the focus signal based on a second filter setting that is different than the first filter setting to produce the second filtered focus signal during the second time period, wherein the second filtered focus signal controls  the adjustment of the focal position of the optical metrology device to focus a sample beam on the sample during the second time period
As explained in the above citations, Blasenheim teaches that autofocusing is desired in the art of optical metrology. Hellstrand is pertinent to this art-recognized need of autofocusing (title and abstract). Hellstrand provides a general teaching of using two filters and two adjustments to perform a rough/coarse adjustment (column 7, lines 25-36) followed by a fine adjustment. Hellstrand teaches a focusing system positioned to receive at least a portion of the radiation, the focusing system producing a first filtered focus signal (low pass) that controls adjustment of a focal position of the optical device, independent of a second filtered focus signal, during a first time period and the second filtered focus signal that controls the adjustment of the focal position of the optical device, independent of the first filtered focus signal, during a second time period that is different from the first time period, the focusing system comprising: a first filter (low pass filter) that filters a focus signal based on a first filter setting (rough analysis; signal from detector image) to produce the first filtered focus signal during the first time period, wherein the first filtered focus signal controls the adjustment (“coarse adjustment”) of the focal position of the optical device during the first time period (initial; column 7, lines 25-36); a second filter that filters the focus signal based on a second filter setting (high pass) that is different than the first filter setting to produce the second filtered focus signal during the second time period (“subsequent”), wherein the second filtered focus signal controls the adjustment of the focal position (fine adjustment) of the optical device during the second time period (each control is independent because it is made at a distinct time based on distinct data and distinct processes; also see note below).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasenheim such that it includes two filters to perform an initial coarse adjustment followed by a subsequent fine adjustment in order to obtain precise adjustment quickly.
For the reasons given above, the examiner considers the claim to be rendered obvious based on Blasenheim in view of Hellstrand. Alternatively, if one were to consider Hellstrand as not teaching “independent,” Price is directed to an optical metrology device (like Blasenheim and like Applicant). Price teaches having the fine focusing/adjustment and coarse focusing/adjustment operating independently (paragraph 136). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the adjustments are independent in order to be able to run one without the other when desired so as to provide greater flexibility to the system.

    PNG
    media_image3.png
    490
    754
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    679
    523
    media_image4.png
    Greyscale

Note: For Applicant’s convenience, the following is copied and pasted from the examiner’s response to arguments concerning this claim:
In response to Applicant’s arguments, the examiner notes the following: … 2) The claim term “independent” is also interpreted under the broadest reasonable interpretation in light of the specification. In determining the scope of the claim, the examiner studied Applicant’s specification, as well as Applicant’s previous arguments (specifically, the remarks filed 7/26/2021). In Applicant’s specification (figures 8 and 11 and corresponding discussion in the specification), the signal from the filter during the first time period is used to provide a first focused signal that influences what comes next, including the future controlling of the focus (the first signal goes to 614, which affects 608 and 606, including affecting the moving of the stage and the switching between the first and the second focusing signal by 606. Also Applicant’s remarks from 7/26/2021 (from the last paragraph of page 12 to the first paragraph of page 15) discuss “independent” in terms of whether both signals must necessarily operate together during each controlling of the focus.  “Independent” further modifies “controls the adjustment.” Interpreting “independent” in light of the specification and the application record, the examiner considers Curry as meeting this limitation, since the second controlling of the adjustment of the focal position is based on new and independent information/data and based on a second filtering that is likewise based on independent information.
Regarding claim 12, in the above combination the second time period includes time after the sample beam is at a desired measurement location on the sample (the time after the coarse adjustment has completed).  
Regarding claim 19, Blasenheim teaches a rotating optic (112, 104, 105) that produces periodic noise in the focus signal; wherein the first filter and the second filter filter the periodic noise in the focus signal (column 5, line 10 – column 6, line 20).  
Regarding claim 20, Blasenheim teaches an optical metrology device comprising:
means for generating (102) a sample beam on and reflected by a sample (101) to produce reflected radiation (figure 2); 
means for receiving (152, 154) at least a portion of the reflected radiation (figure 2; written description begins on column 2, lines 29); 
means for generating (156) a focus signal based on the at least the portion of the reflected radiation, the focus signal being time based; 
means for controlling adjustment of a focal position of the optical metrology device with respect to the sample using a first filtered focus signal, means for filtering (310 and 312) the focus signal to produce a first filtered focus signal during a first time period (at the time of step 5 in figure 4), wherein the first filtered focus signal is configured to control the adjustment of the focal position of the optical metrology device (318; column 8, lines 35-45) has a reduced amplitude of noise relative to the focus signal (column 6, lines 40-45), ; 
Regarding “time based,” the reflected beam is a function of the relative positions of all the optical components, which vary with time due to movements of the stage, vibrations of the equipment, and the varying position of the rotating optics (column 7, lines 20-35). In other words, the intensities of the reflected beam changes with time. Even if one considers the focus signal to be the image of the reflected beam as opposed to the reflected beam itself, then this is still time based, because the image of the reflected beam is the (spatially-dependent) intensities of the reflected beam that depend on the time at which the image is taken (column 6, lines 15-25).
As explained in the above citations, Blasenheim teaches that autofocusing is desired in the art of optical metrology. Hellstrand is pertinent to this art-recognized need of autofocusing (title and abstract). Hellstrand provides a general teaching of using two filters and two adjustments to perform a rough/coarse adjustment (column 7, lines 25-36) followed by a fine adjustment. Hellstrand teaches a focusing system positioned to receive at least a portion of the radiation, the focusing system producing a first filtered focus signal (low pass) that controls adjustment of a focal position of the optical device, independent of a second filtered focus signal, during a first time period and the second filtered focus signal that controls the adjustment of the focal position of the optical device, independent of the first filtered focus signal, during a second time period that is different from the first time period, the focusing system comprising: a first filter (low pass filter) that filters a focus signal based on a first filter setting (rough analysis; signal from detector image) to produce the first filtered focus signal during the first time period, wherein the first filtered focus signal controls the adjustment (“coarse adjustment”) of the focal position of the optical device during the first time period (initial; column 7, lines 25-36); a second filter that filters the focus signal based on a second filter setting (high pass) that is different than the first filter setting to produce the second filtered focus signal during the second time period (“subsequent”), wherein the second filtered focus signal controls the adjustment of the focal position (fine adjustment) of the optical device during the second time period (each control is independent because it is made at a distinct time based on distinct data and distinct processes; also see note below).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blasenheim such that it includes two filters to perform an initial coarse adjustment followed by a subsequent fine adjustment in order to obtain precise adjustment quickly.
For the reasons given above, the examiner considers the claim to be rendered obvious based on Blasenheim in view of Hellstrand. Alternatively, if one were to consider Hellstrand as not teaching “independent,” Price is directed to an optical metrology device (like Blasenheim and like Applicant). Price teaches having the fine focusing/adjustment and coarse focusing/adjustment operating independently (paragraph 136). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the adjustments are independent in order to be able to run one without the other when desired so as to provide greater flexibility to the system.
For Applicant’s convenience, the following is copied and pasted from the examiner’s response to arguments concerning this claim:
In response to Applicant’s arguments, the examiner notes the following: … 2) The claim term “independent” is also interpreted under the broadest reasonable interpretation in light of the specification. In determining the scope of the claim, the examiner studied Applicant’s specification, as well as Applicant’s previous arguments (specifically, the remarks filed 7/26/2021). In Applicant’s specification (figures 8 and 11 and corresponding discussion in the specification), the signal from the filter during the first time period is used to provide a first focused signal that influences what comes next, including the future controlling of the focus (the first signal goes to 614, which affects 608 and 606, including affecting the moving of the stage and the switching between the first and the second focusing signal by 606. Also Applicant’s remarks from 7/26/2021 (from the last paragraph of page 12 to the first paragraph of page 15) discuss “independent” in terms of whether both signals must necessarily operate together during each controlling of the focus.  “Independent” further modifies “controls the adjustment.” Interpreting “independent” in light of the specification and the application record, the examiner considers Curry as meeting this limitation, since the second controlling of the adjustment of the focal position is based on new and independent information/data and based on a second filtering that is likewise based on independent information.
Regarding claim 21, in the above combination the second time period includes time after the sample beam is at a desired measurement location on the sample (after coarse adjustment).  
Regarding claim 24, Blasenheim teaches means for conditioning (112, 104, 105) the sample beam that is incident on and reflected by the sample, the means for conditioning the sample beam produces periodic noise in the focus signal; wherein the means for filtering the focus signal to produce the first filtered focus signal and the means for filtering the focus signal to produce the second filtered focus signal filter the periodic noise in the focus signal (column 5, line 10 – column 6, line 20).  
Claims 13-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim, Hellstrand, and Price, as applied to claims 11 and 20 above, and further in view of Rosengaus (US 7,719,677 B2).
Regarding claim 13, Blasenheim teaches the first filter filters the focus signal produces the first filtered focus single during the first time period during relative lateral movement between the optical metrology device and the sample (318; 108; 109; column 8, lines 35-45; column 2, lines 20-60; it’s adjusted during the movement because the movement itself is the adjustment of the focal position on the sample); and wherein the second filter filters the focus signal produces the second filtered focus single during the second time period during which the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow between 304 and 306 illustrate that the beam is already on the sample since it’s measuring the beam spot on the sample and then adjusting that spot as described in 318; column 8, lines 35-45).  
While Blasenheim teaches relative movement adjusts the focal position, Blasenheim doesn’t explicitly teach that the relative motion is lateral motion.
Rosengaus teaches lateral motion (Rosengaus, column 5, lines 40-55). More specifically, Rosengaus teaches that moving the focal point of the light beam over the sample by producing lateral motion between the sample and the optics provides the benefit of measuring a variety of points on the sample (column 5, lines 40-55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the relative movement of Blasenheim include relative lateral movement in order to move the focused light beam to another section of the sample that it is desired to measure (Rosengaus, column 5, lines 40-55; also see additional prior art for illustrations of the ordinary skill in the art)
Regarding claim 14, Blasenheim teaches the focusing system is a closed loop control system (see the loop in figure 2 of Blasenheim, which extends from the detector to the computer to 105) in which the first focal signal is configured (figure 4) to place the optics at a desired focal position with respect to the sample and to maintain the focal position of the optics during the first time period during the relative lateral movement between the sample and the optics (figure 4 and column 8, lines 35-45; the optics are held in place while the sample is moved).  
Regarding claim 22, Blasenheim teaches the means for filtering the focus signal produces the first filtered focus single during the first time period during relative lateral movement between the optical metrology device and the sample (318; 108; 109; column 8, lines 35-45; column 2, lines 20-60; it’s adjusted during the movement because the movement itself is the adjustment of the focal position on the sample); and wherein means for filtering the focus signal produces the second filtered focus single during the second time period during which the sample beam is at a desired measurement location on the sample (column 6, lines 20-35 and the arrow between 304 and 306 illustrate that the beam is already on the sample since it’s measuring the beam spot on the sample and then adjusting that spot as described in 318; column 8, lines 35-45).  
While Blasenheim teaches relative movement adjusts the focal position, Blasenheim doesn’t explicitly teach that the relative motion is lateral motion.
Rosengaus teaches lateral motion (Rosengaus, column 5, lines 40-55). More specifically, Rosengaus teaches that moving the focal point of the light beam over the sample by producing lateral motion between the sample and the optics provides the benefit of measuring a variety of points on the sample (column 5, lines 40-55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the relative movement of Blasenheim include relative lateral movement in order to move the focused light beam to another section of the sample that it is desired to measure (Rosengaus, column 5, lines 40-55; also see additional prior art for illustrations of the ordinary skill in the art)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim, Hellstrand, and Price, as applied to claim 11 above, and further in view of Wu (US 6236939 B1).
Regarding claim 15, Blasenheim doesn’t explicitly teach the first filter comprises a Kalman filter with first filter parameters and the second filter comprises the Kalman filter with second filter parameters.  
Wu teaches applying a Kalman filter to reduce noise and increase computational accuracy (column 2, lines 55-65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the application to modify the above combination by adding an additional pre-processing filtering process that includes a Kalman filter in order to reduce noise.
In the above combination, applying the first filter to the focus signal comprises using a Kalman filter with first filter parameters (since it is a filter that reduces noise on the chosen pixels) and applying the second filter to the focus signal comprises using the Kalman filter with second filter parameters (since the second filtering process occurs after the Kalman filter, it uses the Kalman filter and the second filter parameters are the same parameters described by Blasenheim in the above referenced sections, e.g. columns 5-6).
Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blasenheim, Hellstrand, and Price, as applied to claims 11 and 20 above, and further in view of Frost (US 5647025 A) and Masunaga (US 4329033 A).
Regarding claim 16, Blasenheim doesn’t explicitly teach a comparator that receives the first filtered focus signal and the focus signal and produces an absolute value of a difference between the first filtered focus signal and the focus signal; and a range filter that receives the absolute value of the difference and determines when the amplitude difference is within a threshold range; wherein the focal position of the optics with respect to the sample is adjusted using the second filtered focus signal when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range.  
Frost teaches a comparator that receives the first filtered focus signal and the focus signal and produces an absolute value of a difference between the first filtered focus signal and the focus signal; and a range filter that receives the absolute value of the difference and determines when the amplitude difference is within a threshold range; wherein the focusing system produces a second filtered focus signal for controlling adjustment of the focal position of the optics with respect to the sample when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range (column 8, lines 10-25; column 8; and figures 6B and 7).  

    PNG
    media_image5.png
    478
    689
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    475
    664
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it further comprises a comparator that receives the first filtered focus signal and the focus signal and produces an absolute value of a difference between the first filtered focus signal and the focus signal; and a range filter that receives the absolute value of the difference and determines when the amplitude difference is within a threshold range; wherein the focal position of the optics with respect to the sample is adjusted using the second filtered focus signal when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range. A person would be motivated to make this modification in order to ensure precise focusing with high confidence. 
For the reasons give above, the examiner considers this claim to be taught by the above combination. Alternatively, if one were to not consider the computer components that performs the above comparisons and subtractions as a “comparator,” Masunaga teaches a comparator (58; for context, see figures 7 and 9) for the filtered (56) signal. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the computer components include a comparator in order to use a simple off-the-counter components to implement the above computing combination.

    PNG
    media_image7.png
    285
    508
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    512
    757
    media_image8.png
    Greyscale

Note that in the above combination the focusing system produces the second filtered focus signal for controlling adjustment of the focal position of the optics with respect to the sample when the amplitude difference between the first filtered focus signal and the focus signal is within the threshold range (in the combination, the second filtering occurs after the first filtering; see Blasenheim, column 6, lines 50-70 and figure4; also see Frost, column 8, lines 10-25; column 8; and figures 6B and 7)
Regarding claim 23, the above combination comprises means for determining when an amplitude difference between the first filtered focus signal and the focus signal is within a threshold range; wherein the means for adjusting the focal position of the optical metrology device using the second filtered focus signal adjusts the focal position of the optical metrology device after the sample beam is at a[[the]] desired measurement location on the sample and when the amplitude Ser. No.: 15/904,954 8 difference between the first filtered focus signal and the focus signal is within the threshold range (Frost: column 8, lines 10-25; column 8; and figures 6B and 7).  
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a third filter that filters the focus signal to produce a third filtered focus signal, wherein the first filter reduces the amplitude of noise in the focus signal more than the third filter; wherein the focus signal received by the comparator is the third filtered focus signal,” in combination with the other claimed limitations.
Regarding claim 18, the prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a switch coupled to the focusing system and a first actuator, wherein the switch Ser. No.: 15/904,954 6 enables or disables the first actuator from adjusting the focal position of the optics with respect to the sample; wherein the focusing system further comprises: a third filter that filters the focus signal to produce a third filtered focus signal, wherein the second filter reduces the amplitude of noise in the focus signal more than the third filter; a comparator that receives the second filtered focus signal and the third filtered focus signal and produces an absolute value of a difference between the second filtered focus signal and the third filtered focus signal; and a range filter that receives the absolute value of the difference and determines when an amplitude difference between the second filtered focus signal and the third filtered focus signal is within a threshold range, the range filter is coupled to the switch and causes the switch to disable the first actuator from adjusting the focal position of the optics with respect to the sample when the amplitude difference between the second filtered focus signal and the third filtered focus signal is within the second threshold range,” in combination with the other claimed limitations.
Additional Prior Art
US 20130100272 A1 reads, “Preferably, coarse focus is achieved using a reflective positioning procedure to move the stage and/or the objective, and fine focus is achieved by using a multi-planar autofocus procedure to move one or more of the stage, the objective, the camera and the moveable optics” (paragraph 99)
[0131] (1) Obtaining coarse focus. The reflective positioning system 230 is activated to obtain a degree of coarse focus with respect to a reflected object observed through the objective 203. For example the object can be reflected from a surface of the specimen carrier 212 such as the lower surface 214s of the coverslip 214, which is immediately adjacent the specimen 202. In operation, the illumination source for the reflective positioning system 230 is turned on, and the RP optics forms an image from the light via the objective 203. Using light reflected back from the surface 214s, through the objective 203, to the RP optics, the Z drive is operated to move stage 207 along the optical axis until the reflected mage is in focus. The control of the Z drive is closed loop and this focusing step is performed without contribution from the image-based autofocus system 240.” (paragraph 131)
Paragraphs 135-136

    PNG
    media_image9.png
    634
    912
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    998
    750
    media_image10.png
    Greyscale


US 7110035 B1 reads, “After the particular area on which focusing is to be made is found, by utilisation of the features further described below, the search is divided into at least two subsequent steps, a coarse but fast focusing step using the FMF based on low spatial frequencies in the image, followed by a succeeding slower but more accurate precision step by using an FMF based on high spatial frequencies in the image. It is to be noted that this search is intended to be made automatically. A convenient way of making this is to make the coarse focusing step using so-called "hill-climbing", which means that the iteration is to be continued in the same direction of iteration as long as the FMF is increasing. Subsequently, "curve-fitting" methods are used for the precision focus step, which means adaptation of a mathematical function, such as a second degree polynomial, a Gaussian function or the like, and calculate the maximum of the equation and based upon this information derive the corresponding focus position of the movable part or parts of the optical system” (column 3, lines 35-65).
Compilation, processing and analysis of received data is performed within the processing unit 40, first with a coarse process using a low pass filtering, and the result of this analysis results in that one pixel is chosen, for which a high pass filtering or band pass filtering for precision focusing is carried out.” (column 5, lines 1-30)
“A convolution with K yields a low pass filtering of the image signal adapted for the coarse focusing. Hereby, high spatial frequencies are suppressed, which sometimes is designated filtered out, as the low spatial frequencies pass unchanged without any noticeable suppression. This is a more rough image analysis than the high pass filtering technique described below. This low pass filtering technique is used mainly for the initial and coarse adjustment of the optics when focusing.” (column 7, lines 25-35)
“The flow chart visualises the operation beginning with the coarse focusing technique using "hill-climbing" (step 100). This continues as long as the FMF is increasing (step 101). Then the precision focusing technique takes over (102) until correct fitting is achieved (step 103) followed by a test of the focusing result (step 104).”  (column 8, lines 30-50)

    PNG
    media_image11.png
    905
    527
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    525
    771
    media_image12.png
    Greyscale


US 20040029213 A1 reads, “The host computer can, in turn, be controlled software that runs on the remote computer. For example, the coarse z-axis focusing motor, the xy scanning stage, the two illumination shutters, digital camera (and its internal shutter), and the optical filter wheel, can all be controlled using this software. In some embodiments, fine focus control of the microscope is provided by a piezoelectric positioner that screws into the objective turret of the microscope. The microscope objective, in turn, screws into the piezoelectric positioner” (paragraph 87).
US 5640618 A reads, “A focus state detection optical system guides the light rays from the subject that have passed through the shooting lens to the photoelectric conversion element array and composes a subject image on the photoelectric conversion element array. A filter processor has a plurality of filter algorithm processes that extract various frequency components from the string of signals output from the photoelectric conversion element array, conducts one of the plurality of filter algorithm processes on the string of signals, and outputs filter process data that is the result of the algorithm process….A defocus amount combination device that, when it is determined by the algorithm completion determination device that focus state detection is possible in all of the plurality of regions, composes the defocus amounts calculated for each block and determines the final focus adjustment state of the shooting lens.

    PNG
    media_image13.png
    871
    465
    media_image13.png
    Greyscale

Li (US 8,767,209) writes, “When adjusting the focus position in the vertical direction (that is, Z direction), in order to keep the focus position in the Y direction, the two flat reflector mirrors should move horizontally along the X direction and tilt with mirror symmetry or mirror antisymmetry. At the same time, sample has to move along the X direction with the focus position. Computer program can be used to adjust the amount of movement and angle of inclination of the flat reflector mirror, as well as the amount of movement of the sample.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877